Citation Nr: 0827967	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  98-03 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a left ankle 
disability, to include as secondary to a service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from May 1981 to May 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The Board notes that this matter was previously before the 
Board, and adjudicated in a decision dated in September 2004 
(Volume IV).  In that decision, the Board denied service 
connection for a left ankle disability.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In June 2006, the Court vacated 
that portion of the Board's September 2004 decision denying 
the left ankle claim and remanded the claim to the Board for 
action consistent with a June 2006 Joint Motion of the 
Parties for Remand (Joint Motion).  

In August 2007, the Board remanded this issue for additional 
evidentiary development (Volume VI).  The case has since been 
returned to the Board for further appellate action.  


FINDING OF FACT

A left ankle disorder was not present until more than one 
year after the veteran's discharge from service, and no 
current left ankle disorder is related to service or to the 
veteran's service-connected right knee disability. 




CONCLUSION OF LAW

A left ankle disorder was not incurred in or aggravated by 
active duty, the incurrence or aggravation of arthritis of 
the left ankle during such service may not be presumed, and a 
left ankle disability is not proximately due to or the result 
of the veteran's service-connected right knee disability.  38 
U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a left ankle 
disorder.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claim was received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in October 2007.  Following the 
provision of the required notice and the completion of all 
indicated development of the record, the RO readjudicated the 
veteran's claim in April 2008.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) (A timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim).  There is no indication or reason to believe that the 
ultimate decision of the RO on the merits of the claim would 
have been different had VCAA notice been provided at an 
earlier time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records, 
Social Security Administration (SSA) records and pertinent VA 
medical records have been obtained.  Neither the veteran nor 
his attorney has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

The Board acknowledges that the Board's previous decision on 
this issue was vacated by the Court in June 2006 because the 
Board had not ensured compliance with its June 2003 remand 
instructions, which include an instruction that a VA medical 
opinion addressing whether the veteran's left ankle disorder 
was aggravated by his service-connected right knee disorder.  
In response to the Court's action, the Board remanded this 
issue in August 2007 to obtain another medical opinion.  The 
veteran was examined in January 2008 and an opinion 
addressing aggravation was provided.  That opinion also 
addressed other medical opinions of record.

The parties to the Joint Motion also stipulated that "[o]n 
remand, the Board should provide instructions that if the 
Service Center Manager deems it necessary to draft a referral 
letter to the examiner, such a letter should be drafted 
without commentary or embellishment.  Upon review of the 
compensation and pension examination inquiry, and the 
examination reports, the Board finds that the matters 
discussed in the June 2006 Joint Motion have been adequately 
and appropriately addressed.  

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, the Board will address the 
merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As an initial matter, the Board observes that the veteran 
does not contend, nor does the record on appeal demonstrate, 
that his claimed left ankle disorder had its onset during his 
period of military service or was manifested within one year 
of his discharge from service.  The report of examination for 
discharge in May 1985 shows that the veteran's lower 
extremities were found to be normal on clinical evaluation.  
The first identification of such a disorder occurred in 1990, 
approximately 5 years after the veteran left military 
service.  Moreover, a VA physician who examined the veteran 
and reviewed the claims folders in May 2004 has opined that 
the veteran's current left ankle disability is not 
etiologically related to his military service.

The Board's discussion will focus on the veteran's claim of 
entitlement to service connection on a secondary basis.  It 
is conceded that the veteran has a current left ankle 
disorder, initially diagnosed in 1990 as tendonitis.  Service 
connection has been in effect for a right knee disability 
since February 1989.  The veteran believes that his left 
ankle disability was caused or aggravated by his service-
connected right knee disability.  The Board's decision thus 
turns on whether the medical evidence establishes a nexus 
between the current left ankle disability and the service-
connected right knee disability.  There are several opinions 
of record that address this issue.  

In November 1996, the veteran sought treatment from D.H., 
M.D., a specialist in sports medicine, for quadriceps strain 
following an injury while playing touch football.  He also 
reported a history of left ankle pain, which he told D.H. had 
been present for the past four years after an inversion-type 
sprain while stepping off of a curb, after which posterior 
tibialis tendinitis was reportedly diagnosed.  X-ray studies 
of the left ankle in November 1996 were reportedly normal, 
and D.H. reported a clinical impression of left posterior 
tibialis tendinitis.  

In December 1996, D.H. stated in a letter addressed to VA 
that:  

[The veteran] did bring to my attention a previous 
problem with his right knee dating back to 1981 
when he had an injury at the Marine Corps boot 
camp.  I cannot state for certainty that [the 
veteran's] quadriceps strain or posterior tibialis 
tendinitis were due to previous problems of his 
right knee.  However, a previous injury to a body 
part can certainly affect another body part and its 
function.  Whether his previous right knee injury 
caused an acceleration or aggravation of his 
quadriceps strain or posterior tibialis tendinitis 
over and above the degree of disability that would 
be expected without a prior right knee problem is 
uncertain.  

In May 1997, the veteran saw a private physician, R.L., 
M.D., for evaluation of his knees and other orthopedic 
problems.  Dr. R.L. stated:  

[The veteran] indeed has a disability of his right 
knee related to his partial patellectomy in the 
past, as well as his early degenerative changes.  
This may have led to his favoring the right knee.  
I cannot state with a reasonable degree of medical 
probability that his left leg problems are due to 
his right knee disorder.  It is, however, possible 
that some of his injuries may be related to 
favoring his right knee.  

While the opinions of R.L. and D.H. are not against a 
relationship between the left ankle and right knee 
conditions, they are ultimately inconclusive.  D.H.'s 
statement that, "a previous injury to a body part can 
certainly affect another body part and its function" 
naturally includes the corollary, that it may not have 
affected another body part.  Medical evidence which 
merely indicates that the particular disorder "may or 
may not" exist or "may or may not" be related, is too 
speculative in nature to establish the presence of said 
disorder or the relationship thereto.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  R.L.'s statement 
that it is, "possible that some of his injuries may be 
related to favoring his right knee" is similarly 
inconclusive.  Medical possibilities and unsupported 
medical opinions carry negligible probative weight.  Id.

A VA medical examination was conducted in November 2002, 
and the examiner reviewed the claims files.  The veteran 
reported to the examiner that he had been having pain in 
the left medial hindfoot for the past several years, and 
he believed that his ankle symptoms were related to 
overloading his left side in order to favor his right 
leg.  However, the examiner neither confirmed nor denied 
the veteran's theory, but reported a clinical impression 
of left ankle pain with no physical or radiographic 
findings to substantiate the veteran's subjective 
complaints.  

In May 2004, the veteran was accorded another VA 
examination, at which time the claims files, including 
the service treatment records and post service medical 
records, were reviewed.  The medical opinions of D.H. 
and R.L. were specifically discussed by the VA examiner.  
With regard to the questions of whether the left ankle 
condition was related to service or caused or aggravated 
by the right knee disability, the examiner commented 
that he could find no evidence in the medical records or 
in the patient's medical history that the veteran's 
current complaints of left ankle pain were related to 
the service-connected right knee disability.  He stated 
that he was unaware of any medical literature that would 
suggest that contralateral patellofemoral stress 
syndrome can cause posterior tibial tendinitis or flexor 
hallices longus tendinitis.  He concluded that the left 
ankle disorder is not "at least as likely as not" 
related to his right knee disability.  Although the 
examiner acknowledged that part of the question he was 
to address involved aggravation, he did not include a 
discussion of aggravation in his opinion.

On VA examination in January 2008 (see also clarifying 
opinion of March 2008), the previous medical opinions 
were specifically reviewed and discussed by the 
examiner.  He concluded that, while he agreed with the 
previous diagnoses (left ankle posterior tibial 
tendinopathy), he believed that a connection between the 
left ankle disorder and the service-connected right knee 
cannot be made with a relative degree of medical 
certainty.  It was the opinion of the January 2008 
examiner that the veteran's left ankle is less likely 
than not related to, caused by, or worsened by his 
service connected right knee.  He added in March 2008 
that, "this relationship is unlikely and does not meet 
the standard of being at least as likely as not (50 
percent likely)."  He reasoned that, "[t]hough a 
layperson may conclude that disability in one lower 
extremity leads to progressive disability in the 
contralateral extremity, there is no support for this in 
the current orthopedic literature."  The Board has 
found the opinions of the January 2008 examiner to be 
very probative because they were rendered after an 
examination of the veteran and a review of the veteran's 
pertinent medical history and because they are properly 
supported.

After reviewing the complete evidentiary record in this case, 
as summarized above, the Board has concluded, in accordance 
with the January 2008 and May 2004 VA examiners, that the 
veteran's left ankle disorder was not caused or permanently 
worsened by the service-connected right knee disability.  The 
medical opinions offered by D.H. and R.L. have been 
considered by the Board, but they are inconclusive and do not 
provide probative evidence in support of the claim.  

The Board has also considered the veteran's statements 
linking his current left ankle disability to his right knee 
disability is centered on the veteran's own statements.  This 
is not competent evidence of the alleged nexus since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


ORDER

Entitlement to service connection for a left ankle disability 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


